Citation Nr: 0201146	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  97-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2), prior to September 17, 2001.

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes, from September 17, 
2001.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in October 1998, 
when it was remanded for additional development.

Because of recent legislation, the issue on appeal has been 
rephrased as two issues in order to apply the new 
legislation, which is discussed further below.


FINDINGS OF FACT

1.  The appellant failed, without good cause, to report for a 
VA examination in July 2001, which was scheduled to evaluate 
the severity of his claimed disabilities for purposes of 
determining his entitlement to a nonservice-connected 
pension.

2.  The amended law, in effect from September 17, 2001, 
concerning eligibility for nonservice-connected pension is 
more favorable to the appellant than the law in effect prior 
to September 17, 2001.

3.  The appellant has been determined to be disabled for 
purposes of Social Security Administration benefits.



CONCLUSIONS OF LAW

1.  The claim for a permanent and total disability rating for 
pension purposes prior to September 17, 2001, is denied as a 
matter of law.  38 C.F.R. § 3.655 (2001); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2.  The appellant is entitled to a permanent and total 
disability rating for pension purposes from September 17, 
2001.  38 U.S.C.A. § 1502 (West 1991), amended by § 206(a) of 
the "Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West Supp. 2001).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a February 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the letter informed him of the information, and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, VA treatment records 
for the appellant from November 1996 to February 1997 were 
obtained.  The appellant has not indicated that he has 
received other treatment for his disability.  Therefore, 
there is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.

VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  Because that was 
done here, VA's duties are fulfilled.  As for VA's duty to 
obtain any medical opinions, the appellant's repeated failure 
to attend scheduled VA examinations will be discussed below.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2001).

The Board notes that the appellant meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. § 101(11), (29); 
1521(a), (j)(1) (West 1991).  Second, based on information 
provided by the appellant, regarding his income and assets, 
he appears to be eligible for pension under the statutory 
income and net worth criteria applied to VA pension benefits.  
38 U.S.C.A. § 1521, 1522 (West 1991).  Thus, the issue is 
whether the appellant is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1155; 1502; 1521 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.323(b)(1), 3.340(b), 
3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 
(2001).



1.  The law prior to September 17, 2001

Prior to September 17, 2001, permanent and total disability 
for pension purposes could be shown in one of two ways in 
accordance with VA regulations, which provide a combination 
of "objective" and "subjective" standards.  Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-September 
17, 2001 law provided that permanent and total disability may 
be shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or, 
even if the veteran is employable, (2) the veteran suffers 
from a lifetime disability that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2001); Brown, 2 Vet. App. at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2),  
4.17(b) (the subjective standard).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).

In applying the objective standard, the reductions in the 
minimum percentage requirements of 4.16(a) based on age were 
rescinded in an amendment to 38 C.F.R. § 4.17.  See 56 Fed. 
Reg. 57,985 (1991).  In addition, in the course of 
adjudicating a claim for pension, the RO must make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.17a (2001).  Finally, evaluations for service-connected 
disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (2001).

The appellant underwent a VA examination in December 1996.  
At that examination, he was noted to have burn scars on his 
face and hands and mild arthritis of the knees and wrists.  
Range of motion studies on wrists and fingers showed limited 
range of motion but no ankylosis.  Ranges of motion were not 
determined for his knees.  In October 1998 the Board 
determined that the December 1996 VA examination of the 
appellant was inadequate to evaluate the appellant's claim 
and remanded his case for a new VA examination.  In February 
2001 the RO advised the appellant that he was going to be 
scheduled for a VA examination.  On March 6, 2001, the 
appellant failed to report for the scheduled VA examination.  
On March 21, 2001, the appellant contacted the RO and stated 
that he had a new address and that he had not received notice 
of the March 6th examination.  On June 11, 2001, a new VA 
examination was scheduled for July 9, 2001.  Notice of the 
appointment was sent to the appellant's new address.  On July 
9, 2001, the appellant again failed to report for the 
scheduled VA examination.  The appellant did not provide an 
explanation for his failure to attend the examination.

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination 
scheduled in conjunction with an original claim other than a 
compensation claim, a reopened claim for a benefit which was 
previously denied, or a claim for an increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a) & (b) (2001).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
burden is on the Secretary to demonstrate that notice was 
sent to appellant's "latest address of record," and, in 
addition, the Secretary must show that the appellant lacked 
"adequate reason," see 38 C.F.R. § 3.158(b), or "good 
cause," 38 C.F.R. § 3.655, for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a) & 
(b) (2001).  Further, the Court has held that VA has a duty 
to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

The Board wishes to point out that, although VA is required 
by statute and case law to assist appellants in the 
development of claims, "[t]he duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for a nonservice- 
connected pension, the claim shall be denied absent a showing 
of good cause.  38 C.F.R. § 3.655 (2001).  The appellant has 
not offered any good cause for his failure to report for the 
scheduled examinations.  Further, because the appellant also 
failed twice to report for VA examinations in October 1996 in 
conjunction with this claim, he had been informed, by a 
letter, dated October 30, 1996, that, as a result of his 
failure to report for scheduled VA examinations, his claim of 
entitlement to nonservice-connected pension had been denied.  
Thus, the appellant had prior notice of the consequences of 
failing to attend a VA examination.  Under these 
circumstances, the appellant's claim must be denied.  See 38 
C.F.R. § 3.655(b) (2001).

The RO disposed of the appellant's claim on the merits rather 
than denying the claim pursuant to 38 C.F.R. § 3.655.  
Although the Board has disposed of this claim on a ground 
different from that of the RO, by denying the claim pursuant 
to 38 C.F.R. § 3.655, the appellant has not been prejudiced 
by the Board's decision, because the RO accorded the 
appellant greater consideration than his claim warranted 
under the circumstances.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Edenfield v. Brown, 8 Vet. App. 
384 (1995).  The appellant has been accorded the opportunity 
to explain his failure to report for the scheduled VA 
examinations and has not done so.

Accordingly, the appellant's claim of entitlement to a 
nonservice-connected pension, prior to September 17, 2001, is 
denied because of his failure to report for a VA examination 
without evidence of good cause for the failure to appear.  
See 38 C.F.R. § 3.655 (2001).


2.  The law after September 17, 2001

On December 27, 2001, the President signed the VEBEA, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  In pertinent part, that 
law amended 38 U.S.C. § 1502 to require VA to presume that a 
veteran is permanently and totally disabled if the veteran 
is: a patient in a nursing home for long-term care due to 
disability; determined to be disabled for purposes of Social 
Security Administration benefits; unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that the Secretary of VA determines 
justifies a finding that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502 (West 1991), amended by 
§ 206(a) of the VEBEA, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The amendments were effective September 17, 2001.  
VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended law 
expressly provides an effective date and does not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended law prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the appellant's claim for 
nonservice-connected pension from September 17, 2001, under 
both the old law and the new law in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  In this case, as noted above, 
under the old law, because an examination of the appellant is 
necessary in order to establish entitlement to the benefits 
and because the appellant failed to report for the VA 
examination, the appellant's claim must be denied.  However, 
under the new law, a January 1998 letter from the Social 
Security Administration shows that the appellant is in 
receipt of monthly Social Security disability benefits.  
Because the appellant has been determined to be disabled for 
purposes of Social Security Administration benefits, he is 
presumed to be permanently and totally disabled, and 
entitlement to nonservice-connected pension may be 
established without a VA examination.  Therefore, the new 
legislation is more favorable to the appellant's claim and 
shall be applied effective from September 17, 2001.  
Accordingly, the preponderance of the evidence shows that the 
appellant is permanently and totally disabled for purposes of 
nonservice-connected pension benefits.


ORDER

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, including extraschedular 
consideration, prior to September 17, 2001, is denied.

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, from September 17, 2001, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


